Name: Decision of the EEA Joint Committee No 6/97 of 28 February 1997 amending Annex XIII (Transport) to the EEA Agreement
 Type: Decision
 Subject Matter: land transport;  European construction;  organisation of transport;  maritime and inland waterway transport;  transport policy;  labour market
 Date Published: 1997-07-10

 10.7.1997 EN Official Journal of the European Communities L 182/35 DECISION OF THE EEA JOINT COMMITTEE No 6/97 of 28 February 1997 amending Annex XIII (Transport) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex XIII to the Agreement was amended by Decision of the EEA Joint Committee No 7/94 of 21 March 1994 amending Protocol 47 and certain Annexes to the EEA Agreement (1); Whereas Council Directive 96/35/EC of 3 June 1996 on the appointment and vocational qualification of safety advisers for the transport of dangerous goods by road, rail and inland waterway (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following heading and point shall be inserted after point 13 (Council Directive 92/106/EEC) in Annex XIII to the Agreement: (vii) Technical harmonization and safety 13a. 396 L 0035: Council Directive 96/35/EC of 3 June 1996 on the appointment and vocational qualification of safety advisers for the transport of dangerous goods by road, rail and inland waterway (OJ No L 145, 19. 6. 1996, p. 10). Article 2 The texts of Directive 96/35/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 March 1997, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 28 February 1997. For the EEA Joint Committee The President G.J.L. AVERY (1) OJ No L 160, 28. 6. 1994, p. 1. (2) OJ No L 145, 19. 6. 1996, p. 10.